COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE

WILMINGTON, DELAWARE 19801

sHELDON K RENNIE

JUDGE

November 9, 2016

William L. Raisis, Esquire James M. Stiller, Jr., Esquire
Deputy Atlorney General Schwartz & Schwartz, P.A.
820 N. French Street, 7th Floor 31 Trolley Square
Wilmington, DE 19801 Wilmington, DE 19806
Attorneyfor the State of Delaware Attorneyfor Dej?mdant

RE: State v. Jason Billings
Cr. A. No.: 1605004863

Dear Counsel:

On October 20, 2016, the Court heard argument on Defendant’s Motion to Compel the
State to produce the Delaware State Police In-car Camera Use Policy and the most recent version
of the Delaware State Police Department’s Safety and Homeland Security Body Worn Camera
Policy. The State objected to producing this material asserting that Defendant failed to show
how the policies Were relevant or material to its defense under Court of Common Pleas Criminal
Procedure Rule 1 6.

Court ofCommon Pleas Criminal Procedure Rule 1 6(a)(l)(c) states:

(c) Documents and tangible objects_Upon request of a defendant, the State shall permit

the defendant to inspect and copy or photograph books, papers, documents, photographs,

tangible objects, buildings or places, or copies or portions thereof, Which are Within the
possession, custody or control of the State, and Which are material to the preparation of

the defendant's defense or are intended for use by the State as evidence-in-chief at the
trial, or were obtained from or belong to the defendantl

Under Rule 16, the State must allow Defendant access to documents it possesses if those
documents are “material to the preparation of the defendant's defense.”2 “‘To satisfy the
requirement of materiality, defendant must show some evidence that the requested pre-trial
disclosure of the disputed evidence would enable him to alter the quantum of proof in his or her

335 3

favor too much should not be required in such a showing. Hence, Rule 16 allows a

defendant access to the requested documents if those documents have a “logical consequential
connection” to the offenses charged, and the request is “reasonable.”4

After conducting an in camera review of the requested policies, the Court denies
Defendant’s Motion to Compel. Defendant has failed to establish the relevance or materiality of
the requested policies. The investigation at the scene of the incident was captured on both a
body camera and an MVR, which were provided to Defendant A review of the requested

policies would not assist Defendant in his defense and would amount to a fishing expedition

Accordingly, Defendant’s Motion to Compel is DENIED.

IT IS SO ORDERED.

 

M
Judge

 

‘ Cr. Com. Pl. Cr. R. 16.
2 State v. Desmond, 2011 WL 2791269, at *2 (Del. Com. Pl. July 13, 2011).
3 Ia'. (quoting State v. Johnson, 2001 WL 34083582 (Del. Super. 2001)).
4
Id.